291 S.W.3d 378 (2009)
Roy HARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69960.
Missouri Court of Appeals, Western District.
September 8, 2009.
Mark A. Grothoff, for Appellant. John W. Grantham, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.
Prior report: 207 S.W.3d 694.


*379 ORDER

PER CURIAM:
Roy E. Harris appeals from the denial of his Rule 29.15 motion for post-conviction relief from his convictions of two counts of forgery. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).